Citation Nr: 0510065	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  03-09 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to special monthly pension compensation based 
on aid and attendance.

2.  Reduction of pension benefits due to excessive income. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to June 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 and March 2002 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In his substantive 
appeal, the veteran indicated that he desired a hearing 
before a Veterans Law Judge, however, he failed to appear at 
the scheduled hearing in February 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  In 
September 2004, the veteran submitted a medical statement 
indicating that he was receiving primary home care services 
with Legacy HomeHealth Care since February 2004.  The veteran 
did not submit a waiver of initial consideration of this 
evidence by the RO and the RO did not issue a supplemental 
statement of the case addressing such new evidence.  In 
Disabled Am. Veterans (DAV) v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed.Cir. 2003), the Federal Circuit Court 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the veteran's waiver.  In light of the Federal Circuit 
decision discussed above, the most appropriate action would 
be to remand this claim to the RO for initial consideration 
of the additional evidence submitted in September 2004.  
Accordingly, a remand is required for consideration of this 
evidence by the RO and the issuance of an SSOC.

The veteran submitted a statement in July 2003 indicating 
that he has been receiving treatment from Dallas VAMC and 
Parkland Hospital in Dallas.  These records do not appear to 
be included in the file.  An attempt to obtain these records 
must be performed before adjudication on the merits.  
Furthermore, it appears from the record that a VA examination 
report has not been performed since October 2000.  While the 
record demonstrates that the veteran failed to attend a 
September 2003 VA examination, due to the veteran's numerous 
physical limitations and the new medical evidence submitted 
in September 2004, another examination should be scheduled, 
unless the benefits are granted.  

Finally, resolution for the issue of reduction of pension 
benefits due to excessive income appears to be inextricably 
intertwined with special monthly pension benefit claim for 
aid and attendance currently on appeal. The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when a determination on one issue could have a significant 
impact on the outcome of another issue, such issues are 
considered inextricably intertwined and VA is required to 
decide those issues together.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  In addition, the RO should further develop 
this issue to determine if the veteran is entitled to any 
off-set for payments of his Social Security income toward his 
medical expenses, or any other off-sets he is entitled to 
under the law.  38 C.F.R. § 3.272(g)(1) (2004).  See Martin 
v. Brown, 7 Vet. App. 196, 199 (1994).

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  VBA AMC/RO should obtain medical 
records from Dallas VAMC and Parkland 
Hospital in Dallas.  Attempts to obtain 
these records should be documented in the 
file.  

2.  The veteran must be afforded a VA aid 
and assistance examination.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner must opine 
whether the veteran requires the daily 
health care services of a skilled 
provider without which he would require 
nursing home or institutional care.  
Detailed reasons and bases for all 
diagnoses and opinions should be provided 
including a discussion of evidence relied 
on for opinion.  

3.  VBA AMC/RO should develop the issue 
of reduction of pension benefits due to 
excessive income to determine if the 
veteran is entitled to any off-set for 
payments of his Social Security income, 
or other income, toward his medical 
expenses, or any other off-sets he is 
entitled to under the law.  38 C.F.R. § 
3.272(g)(1) (2004).  See Martin v. Brown, 
7 Vet. App. 196, 199 (1994).

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC/RO 
should review the claims file, including 
the evidence submitted by the veteran 
received September 2004,  and re-
adjudicate the veteran's claims.  If the 
benefit sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




